8 N.Y.3d 997 (2007)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. EDWARD BROWN, Appellant,
v.
JAMES CONWAY, as Superintendent of Attica Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted April 2, 2007.
Decided June 5, 2007.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies from the order of an individual Justice of the Appellate Division (see NY Const, art VI, § 3 [b]; CPLR 5601). Motion for poor person relief dismissed as academic.